Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on November 05, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (Pub. No.: US 2011/0174790 A1).

Regarding Claim 1, Suzuki et al. discloses a substrate processing apparatus, comprising:							a substrate holding/rotating part configured to hold a substrate on a mounting table and rotate the substrate (Par. 0058, 0109, Fig. 8 – substrate holding/rotating part comprising support unit 10 and rotational floating member 90; mounting table comprising light transmitting plate 62);														a laser irradiation head configured to irradiate a laser beam toward a lower surface of the mounting table (Par. 0058, 0109, Fig. 8 – laser irradiation head 60); and					a controller configured to control at least the rotation of the substrate holding/rotating part and the irradiation of the laser beam (Par. 0064, 0090, 0114 – implied);				wherein the laser irradiation head is fixed below the mounting table so as to be spaced apart from the mounting table (Par. 0058), and								the controller controls the laser irradiation head to irradiate the laser beam when the mounting table is rotated by the substrate holding/rotating part (Par. 0109-0117, Fig. 8).

Regarding Claim 18, Suzuki et al. discloses a method of processing a substrate, comprising:
	holding the substrate on a mounting table and rotating the substrate (Par. 0058, 0109-0117, Fig. 8 – substrate holding/rotating part comprising support unit 10 and rotational floating member 90; mounting table comprising elevating arms 14 & light transmitting plate); and
	heating the substrate through the mounting table by, when the mounting table is rotated, irradiating a laser beam toward a lower surface of the mounting table from a laser irradiation head fixed below the mounting table so as to be spaced apart from the mounting table (Par. 0058, 0109, Fig. 8 – laser irradiation head 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as obvious over Suzuki et al. (Pub. No.: US 2011/0174790 A1), as applied to claim 1, further in view of Sorabji (Pub. No.: US 2008/0169282 A1).

Regarding Claim 2, Suzuki et al., as applied to claim 1, discloses
the apparatus, further comprising:									a temperature sensor, wherein the controller controls an output of the laser beam according to an output of the temperature sensor (Par. 0064, 0074-0075, 0116-0117 – implied).		Suzuki et al. does not explicitly disclose						           a temperature sensor fixed below the mounting table so as to be spaced apart from the mounting table.														However, Sorabji et al., at least implicitly teaches						           a temperature sensor fixed below the mounting table so as to be spaced apart from the mounting table (Par. 0032, 0052; Fig. 3 - temperature sensor 24; edge ring 20 could be considered as the mounting table). 												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Sorabji et al. to adapt the apparatus, further comprising: a temperature sensor fixed below the mounting table so as to be spaced apart from the mounting table of Suzuki et al. in order to have a precise measurement of the temperature of the substrate.  													
Allowable Subject Matter
Claims 3-17 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/14/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812